Appeal (1) from a judgment of the County Court, Queens County, rendered September 18, 1957, convicting appellant, after trial, of robbery in the first degree and grand larceny in the first degree and sentencing him to serve not less than 10 nor more than 30 years nunc pro tunc, as of November 6, 1936, the date the jury rendered its verdict, and (2) from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.